LATTIMORE, Judge.
Appellant sought discharge from the-custody of the sheriff of Grayson county by means of a writ of habeas corpus. Upon a hearing he was remanded to the-custody of the sheriff, and from this order so remanding him he gave notice of appeal to this court.
We find in the record no statement of facts. In such case we are compelled to accord to the remanding judgment the support of sufficient facts. No-other reason appearing for order otherwise, the judgment of the district court-remanding the appellant will be affirmed.